Citation Nr: 9935092	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  95-40 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to April 
1979.  Service records also reflect active duty for training 
periods from June 1979 to December 1985.  The veteran served 
49 days of active duty in 1980, 15 in 1982, and 50 in 1983.  
The veteran's military occupational specialty was noted as 
that of infantry officer.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1995 rating decision from the 
Department of Veterans Affairs (VA) Anchorage, Alaska 
Regional Office (RO), which denied entitlement to service 
connection for allergic rhinitis/asthma/allergic skin 
reactions, bilateral hearing loss, bilateral tinnitus, a 
right ankle disability, and an increased evaluation for a 
left ankle disability.  

The veteran filed a notice of disagreement as to the denial 
of entitlement to service connection for allergic 
rhinitis/asthma/allergic skin reactions, bilateral hearing 
loss, bilateral tinnitus, and a right ankle disability.  At 
his February 1996 RO hearing, the veteran withdrew his claims 
of entitlement to service connection for allergic rhinitis 
and allergic skin reactions.  Additionally, in an August 1996 
decision, service connection for asthma was granted, 
evaluated as 10 percent disabling.  The veteran has not 
expressed any disagreement with this decision.  Thus, those 
issues are no longer before the Board for appellate 
consideration.




FINDINGS OF FACT

1.  Competent medical evidence of a left ear hearing loss 
disability has not been presented.  

2.  The veteran had right ear hearing loss when he entered 
active service.

3.  The veteran's right ear hearing loss underwent an 
increase in severity during his active service.  

4.  Competent medical evidence of a nexus between tinnitus 
and an incident of service has not been presented.

5.  Competent medical evidence of a nexus between a right 
ankle disability and an incident of active service has not 
been presented.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
ear hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  Right ear hearing loss was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1153, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306, 3.385 (1999). 

3.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The claim of entitlement to service connection for a 
right ankle disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon enrollment 
examination dated in January 1969, audiometric testing 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
10
05
40
LEFT
05
10
10
10
10

Upon examination dated in January 1974, the veteran's system 
was clinically evaluated as normal with the exception of 
defective hearing.  Audiometric testing revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
15
25
50
LEFT
15
05
10
15
15

Upon annual examination dated in April 1976, high frequency 
hearing loss in the right ear was noted.  Audiometric testing 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
55
LEFT
15
15
15
15
10

Upon separation examination dated in March 1979, high 
frequency hearing loss in the right ear was again noted.  
Audiometric testing revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
10
15
35
60
LEFT
05
15
20
20
10

Relevant clinical records dated from July 1974 to March 1979 
reflect treatment for dermatitis, and a left ankle sprain.

Upon VA examination dated in July 1979, the veteran 
complained of left ankle pain and some pain in the right 
medial aspect of the right leg.  A diagnosis of status post 
severe left ankle sprain with residual pain and decreased 
range of motion was noted.  

In an August 1979 rating decision, the RO granted entitlement 
to service connection for a left ankle disability, evaluated 
as 10 percent disabling.  

Reserve service medical records dated from January 1983 to 
May 1993 reflect an April 1985 clinical record of treatment 
for a right ankle sprain.  It was noted that the veteran 
twisted his ankle while running.  A clinical record dated in 
September 1985 reflects a follow-up visit for a sprained 
ankle in the early summer.  The examiner noted no swelling, 
tenderness, or limitation of motion.  A September 1985 
document entitled "Naval Speedletter" reflects that the 
veteran was referred to a local Naval facility for treatment 
of a sprained ankle and after an evaluation conducted in 
September 1985, was found physically fit for duty.  In a June 
1985 report of medical history, decreased hearing in the 
right ear was noted.  A July 1986 annual reserve examination 
revealed stable old hearing loss in the right ear and an old 
ankle injury.  Upon reserve examination dated in May 1993, 
stable, non-progressive high frequency hearing loss in the 
right ear was noted.  Audiometric 

testing revealed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
55
70
LEFT
10
05
15
15
10

Relevant clinical records dated from January 1993 to 
September 1994 reflect complaints of right ankle pain with 
running.  Impressions of Achilles tendonitis, plantar 
fasciitis, and overuse syndrome were noted.  X-ray 
examination was negative in October 1993 and it was noted 
that there had been no specific trauma to the right Achilles 
tendon.  A May 1994 clinical record reflects an impression of 
plantar fasciitis.  It was noted that an Achilles lump was 
still present and very tender.  

A November 1994 statement from a service buddy reflects that 
the veteran severely sprained his ankle on an exercise trail 
in approximately 1984.  The statement further reflects that 
the ankle immediately became extremely swollen and discolored 
and caused the veteran severe pain and discomfort for several 
months.  

Private medical records dated from January 1992 to May 1993 
reflect treatment for allergy related problems.  

Upon VA examination dated in April 1995, the veteran 
complained of problems with his right Achilles tendon.  The 
veteran reported that he "stepped in a hole on maneuvers" 
during the mid 1980's while on active reserve status.  The 
veteran stated a x-ray was reportedly negative.  The examiner 
noted no tenderness on palpation.  Minimal callous thickening 
of the heel on the right ankle was noted, but not remarkably 
so and it was not tender.  Inversion and eversion of 5 
degrees without difficulty was noted.  A diagnosis of a 
normal, healthy, adult male was noted.  A radiology report of 
the right foot revealed a small plantar calcaneal spur.

Upon VA examination dated in April 1995, audiometric testing 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
15
25
70
75
LEFT
05
0
15
20
10

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  
The examination report reflects that the veteran reported the 
onset of tinnitus several years earlier, greater on the right 
than the left.  The veteran described his tinnitus as mild 
high pitched ringing.  The veteran also reported the tinnitus 
was periodic and that it went away if he stayed busy.  The 
examiner noted normal hearing in the left ear and precipitous 
sensorineural hearing loss to severe levels in the right ear.  
Additional audiological evaluation was recommended.  A May 
1995 audiology record reflects that results of evoked 
response audiometry, along with acoustic reflex testing in 
April 1995 supported a cochlear site of dysfunction.  

At his February 1996 RO hearing, the veteran testified that 
he had hearing difficulties in conversations with children 
and when talking on the phone.  (Transcript, page 11).  The 
veteran testified that during his military career he served 
as an infantryman and also as an artilleryman.  The veteran 
stated that he did not use earplugs or headphones.  
(Transcript, page 12).  The veteran also testified that he 
had experienced ringing in his ears for years and it began 
before he was in the artillery division.  (Transcript, page 
15).  The veteran described his tinnitus as occasional.  
(Transcript, page 16).  The veteran could not recall if the 
onset of his tinnitus was during his active duty or reserve 
duty, but he did recall having hearing loss during active 
duty.  (Transcript, page 17).  In regard to his right ankle 
disability, the veteran testified that he did not think it 
happened at any particular time, he just began to experience 
pain about four years earlier.  (Transcript, pages 17-18).  
The veteran stated he felt it was from previous use and abuse 
while on active duty.  (Transcript, page 18).  The veteran 
testified that after he injured his ankle while on active 
duty for training in 1983, it healed and he did not have any 
problems until around the time he went to Turkey.  
(Transcript, page 19).  The veteran reported that the pain in 
his right ankle had prevented him from engaging in physical 
exercise.  (Transcript, pages 20-22).

Private treatment records dated in December 1997 reflect 
treatment for left ear pain.  Nasal examination revealed 
significant obstruction and constriction due to multiple 
factors.  

Upon VA examination dated in July 1998, the veteran reported 
an injury to the ankle and surgery of the left ankle while in 
service.  Range of motion testing revealed a very fine 
crepitus of the Achilles' tendon.  X-ray examination was 
positive for a calcaneal spur at the plantar aponeurosis.  
Diagnoses of plantar calcaneal spur, status post significant 
tear of tendon in the left ankle, loss of range of motion 
secondary to tear of tendon, and chronic Achilles tendonitis 
secondary to plantar calcaneal spur and tear of tendon were 
noted.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). Certain chronic disabilities, such as organic 
diseases of the nervous system, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § § 1110, 1153 (West 
1991); 38 C.F.R. §§  3.303, 3.306 (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. §  
3.306(b).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

A.  Entitlement to Service Connection for Left Ear Hearing 
Loss

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. §  3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

A review of the medical evidence of record reflects that the 
veteran does not exhibit a current left ear hearing loss 
"disability" within the meaning of VA regulations.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. 
§ 3.385.  In the absence of a current hearing loss 
disability, the veteran's claim is not well grounded and must 
be denied.

B.  Entitlement to Service Connection for Right Ear Hearing 
Loss

In regard to the claim of entitlement to service connection 
for right ear hearing loss, the evidence of record clearly 
reflects a preservice hearing loss disability in the right 
ear at the level of 4000 Hertz.  Upon separation examination 
dated in March 1979, audiometric testing revealed increased 
hearing loss disability in the right ear at the levels of 
3000 and 4000 Hertz.  The record is silent for clear and 
unmistakable evidence rebutting the presumption of 
aggravation, nor is there a specific finding of record that 
the increase in disability is due to the natural progress of 
the disease.  

Therefore, with all reasonable doubt resolved in favor of the 
veteran, the Board concludes that the veteran's right ear 
hearing disability was aggravated by his active service.  

C. Entitlement to Service Connection for Tinnitus

Following a thorough review of the evidence of record, the 
Board concludes that service connection for tinnitus is not 
warranted.  The veteran's service medical records are silent 
for complaints or diagnoses relevant to tinnitus.  
Additionally, post-service medical records are silent for 
complaints of tinnitus until an April 1995 VA examination 
which noted that the veteran reported the onset of tinnitus 
to be several years earlier.  At his February 1996 RO 
hearing, the veteran was unable to state whether his tinnitus 
began during his active service or his reserve service.  
Furthermore, the record is silent for competent medical 
evidence of a nexus between the veteran's tinnitus and his 
active service.

Unfortunately, the claim for service connection for tinnitus 
is supported solely by the contentions of the veteran.  
However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has made 
it clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay assertion that his 
tinnitus was caused by his active service is neither 
competent nor probative of the issue in question.  While the 
veteran is competent to testify regarding the events that are 
alleged to have occurred during his active service, he is not 
competent to diagnose the etiology of his own disability.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. Brown, 4 
Vet. App. 565, 657 (1993).

Additionally, the Board finds the veteran has not 
demonstrated the presence of chronic tinnitus in service or 
evidence of continuity of symptoms that would warrant further 
development under 38 C.F.R. § 3.303(b).  See Savage v. Gober, 
10 Vet. App. 488 (1997).  

In the absence of competent medical evidence of a nexus 
between the veteran's tinnitus and an incident of active 
service, the claim is not well grounded and must be denied.

D.  Entitlement to Service Connection for a Right Ankle 
Disability

Following a thorough review of the evidence of record, the 
Board finds that service connection is not warranted for a 
right ankle disability.

Although the veteran's reserve duty records clearly reflect 
treatment for a right ankle sprain in 1985, a September 1985 
document entitled "Naval Speedletter" notes that the 
veteran was found physically fit for duty after an evaluation 
conducted that same month.  The record is silent for 
subsequent complaints related to the right ankle until 1993.  
At that time the veteran complained of pain while running and 
impressions of Achilles tendonitis, plantar fasciitis, and 
overuse syndrome were noted.  Additionally a small plantar 
calcaneal spur was noted upon x-ray examination of the right 
foot in April 1995.

However, the record is silent for competent medical evidence 
of a nexus between the veteran's current right ankle 
disability and the in-service ankle sprain.  The Board notes 
that during his February 1996 RO hearing, the veteran was 
unable to point to a specific event causing a disability, but 
rather stated that his current problem was from previous use 
and abuse while on active duty.  The veteran also testified 
that after he injured his ankle while on active duty for 
training in 1983, he did not have any problems with it until 
the time he went to Turkey.  Finally, the Board is cognizant 
of the July 1998 VA examination, but notes that it is unclear 
from the examination report whether both ankles were 
examined.  Regardless of whether the examination contemplates 
both the right and left ankles, it does not provide an 
opinion regarding a nexus between the veteran's right ankle 
disability and an incident of active service.

As previously noted, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The record does not reveal that the veteran 
possesses any medical expertise.  Thus, his lay medical 
assertions to the effect that his active service caused or 
substantially or materially contributed to his current right 
ankle disability has no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Additionally, the Board finds the veteran has not 
demonstrated the presence of a chronic right ankle disability 
in service or evidence of continuity of symptoms that would 
warrant further development under 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  

In the absence of competent medical evidence of a nexus 
between the veteran's current right ankle disability and an 
incident of service, the claim is not well grounded and must 
be denied.

The Board notes that in a December 1999 written argument, the 
veteran's representative maintained that if the Board found 
the veteran's claims were not well grounded, a remand was 
required under the substantive provisions of the Veterans 
Benefits Administration Manual M21-1 requiring that full 
development of all claims be undertaken.  However, the Court 
has observed that the decision by the United States Court of 
Appeals for the Federal Circuit in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997) makes it clear that the statutory duty 
to assist does not attach until a well-grounded claim has 
been submitted.  See Carbino v. Gober, 10 Vet. App. 507 
(1997).  The Board is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1999), prior to 
determining that the claim is not well-grounded.  The Board 
is not bound by an administrative issuance that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of the duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Morton v. Brown, 12 Vet. App. 477 (1999); 38 C.F.R. 
§ 19.5 (1999).  Therefore, the Board has determined that in 
the absence of a well-grounded claim, VA has no duty to 
assist the veteran in developing his case and a remand is not 
warranted.



ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right ankle 
disability is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

